United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 26, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30721
                           Summary Calendar



DUNCAN VICTOR AYEMERE IDOKOGI,

                                      Petitioner-Appellant,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL; KEVIN D. ROONEY; EDWARD
J. MCELROY; BENEDICT FERRO; CARYL G. THOMPSON, Acting District
Director; UNITED STATES DEPARTMENT OF JUSTICE,

                                      Respondents-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                              (02-CV-205)
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Duncan Victor Ayemere Idokogi appeals the

district court’s denial of his petition for habeas corpus relief,

under 28 U.S.C. § 2241, from an order of removal pursuant to 8

U.S.C. § 1227(a)(2)(A)(iii).     As an initial matter, the district

court had jurisdiction over the issues raised in this habeas

petition.      See INS v. St. Cyr, 533 U.S. 289, 314 (2001).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Idokogi’s argument that his prior convictions for theft do not

qualify     as   aggravated    felonies    under   the    Immigration      and

Naturalization Act is meritless.          Each prior conviction involved

the   receipt    of   stolen   property,    and    he    was   sentenced    to

imprisonment for a term of at least one year on each conviction.

See Lopez-Elias v. Reno, 209 F.3d 788, 791 (5th Cir. 2000); 8

U.S.C. § 1101(a)(43)(G).

      Idokogi’s arguments surrounding the process he received at the

removal proceeding is likewise without merit, as he fails to make

a showing of substantial prejudice.          See Anwar v. INS, 116 F.3d

140, 144 (5th Cir. 1997).        As Idokogi is not entitled to habeas

relief from the removal order, neither is he entitled to have his

removal held in abeyance while he collaterally challenges his 1998

conviction.

AFFIRMED.




                                     2